DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations: “executing, for combinations of a plurality of items selected from the plurality of measurement items, first determination of whether or not a relationship between the measurement values of the plurality of items has a linearity by using a portion of the measurement values of the plurality of measurement items; executing, by using the measurement values of the plurality of items when an abnormality occurs, second determination of whether or not the relationship between the measurement values of the plurality of items when the abnormality occurs has the linearity; and selecting the combinations of the plurality of items as monitoring target items for detecting an abnormality of the moving object when the relationship has the linearity in a normal state and the relationship does not have the linearity in an abnormal state.” These limitations are about mental processes – concepts performed in the human mind (or with a pen and paper). They are about observing measuring values, making judgements regarding linearity based on the observation, and selecting monitoring target items based on the judgements.
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “A non-transitory computer-readable recording medium … causing a computer to execute a process” of the abstract idea. However, these are merely generic computer components for performing a generic computer function of processing data. The claim also recites additional elements of “receiving, from a moving object via a network, measurement values of a plurality of measurement items related to the moving object.” However, this is an insignificant extra-solution activity for collecting the data necessary for the abstract idea. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to make the claim significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than merely generic computer components for performing generic computer functions of collecting data and processing data. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components and functionalities cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Consequently, the claim is directed to a judicial exception without significantly more. 

Claims 6 and 11 are similarly rejected by analogy to claim 1.

Dependent claims 2-5, 7-10, and 12-15 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea (such as adding more details of mental processes or mathematical concepts) or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

Notes
3.	Claims 1, 6, and 11 distinguish over the closest prior art of record as discussed below.

	Regarding claims 1, 6, and 11, the closest prior art of record fails to teach the features (claim 1 as the representative): “executing, by using the measurement values of the plurality of items when an abnormality occurs, second determination of whether or not the relationship between the measurement values of the plurality of items when the abnormality occurs has the linearity; and selecting the combinations of the plurality of items as monitoring target items for detecting an abnormality of the moving object when the relationship has the linearity in a normal state and the relationship does not have the linearity in an abnormal state,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. See the Officiation action of 8/31/2022 at p. 9 for a discussion of the distinguishable subject matter. 
	
Response to Arguments
4.	The claim objections have been withdrawn in view of the amendment.

5.	Regarding 35 USC 101, Applicant argued: the additional limitation now recited in the independent claims cannot be performed in a human mind, so the claims are not directed to an abstract idea. Therefore, it is respectfully requested that this rejection be reconsidered and withdrawn.
	The Examiner respectfully submits that the additional element about receiving measurement values is an insignificant extra-solution activities for collecting the data necessary for the abstract idea. It is insufficient to make the claim a practical application of the abstract idea. This is similar to the case of collecting information (i.e., “… receiving a plurality of data streams… receiving data from other power system data sources… receiving data from a plurality of non-grid data sources”), analyzing it, displaying certain results of the collection and analysis (see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)), in which the court found it ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857